                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                          COLUMBIA DIVISION

Jamaal A. Hayward,                    )         C/A No.: 3:19-1261-SVH
                                      )
                    Plaintiff,        )
                                      )
  vs.                                 )
                                      )                 ORDER
Southern Food Service                 )
Management, Inc.,                     )
                                      )
                    Defendant.        )
                                      )

        This matter comes before the court on the motion [ECF No. 21] of

Defendant to compel Jamaal A. Hayward (“Plaintiff”) to produce responses to

Defendant’s First Set of Interrogatories and First Set of Requests for

Production (“Discovery Requests”), which are attached to Defendant’s motion

at ECF No. 21-1.

        The motion indicates that the Discovery Requests were first served on

Plaintiff on June 17, 2019. After informal attempts to obtain discovery

responses from Plaintiff’s counsel, Defendant’s counsel advised Plaintiff’s

counsel that Defendant would file a motion to compel if it did not receive

responses by the morning of September 3, 2019. [ECF No. 21]. Defendant’s

motion indicates that Plaintiff has failed to respond to the Discovery Requests.

[ECF No. 21].

                                          1
      In light of the foregoing, the court grants Defendant’s motion to compel.

Plaintiff is directed to provide responses to the discovery requests by August

September 17, 2019. Because Plaintiff failed to timely respond to the

discovery, any and all objections are deemed waived under Fed. R. Civ. P.

33(b)(4). Plaintiff is advised that failure to comply with the court’s order may

result in a recommendation that this case be dismissed for failure to

participate in discovery and/or sanctions, including payment of Defendant’s

attorneys’ fees and costs in preparing such motions.

      IT IS SO ORDERED.



September 4, 2019                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
